PER CURIAM.
TMs case comes before tMs court on a petition for common law certiorari to review a decision of the circuit court acting in its appellate capacity. The underlying action involves a commercial lease. During the pendency of a suit for possession brought by Sherman, the landlord, he moved for payment of rent pursuant to § 83.232 Fla.Stat. (1993). Under the statute, rent is to be paid into the court registry during the pendency of the litigation. However, pursuant to a stipulation between the attorneys, the parties agreed that payments would be paid directly to the landlord. The tenant, Chartier, faded to abide by the terms of the stipulated agreement and, after notice, the trial court entered a default as permitted by § 83.232(5). Subsequently, the trial court entered a writ of possession in favor of the landlord. The circuit court, in its appellate capacity, ultimately sustained the writ of possession. We find there was no departure from the essential requirements of the law and therefore, the petition for certiorari is demed.